Opinion issued August 21, 2008
 











In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00555-CV



IN RE NV MASUREEL VEREDELING, Relator



Original Proceeding On Petition For Writ Of Mandamus



MEMORANDUM OPINION  (1)

By petition for writ of mandamus, relator, NV Masureel Veredeling, seeks
mandamus relief to compel the trial court to rule on a motion for non-recognition of
foreign judgment.  
We deny the petition for writ of mandamus.
 

Per Curiam

Panel consists of Justices Taft, Jennings, and Bland.      
1. The underlying case is NV Masureel Veredeling v. Marina Presley and Graham Frederick
Alastair Miller, Cause No. 2006-46323, in the 133rd Judicial District Court of Harris
County, Texas, the Hon. Lamar McCorkle, presiding.